Citation Nr: 0310844	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr.,  
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for PTSD and 
assigned a noncompensable rating.  

In April 1996, the RO assigned a 10 percent evaluation for 
PTSD.  As a 10 percent evaluation is not the maximum rating 
available for PTSD, the appeal continues.  AB v. Brown, 
6 Vet. App. 35 (1993).

In July 1999, the Board denied an initial PTSD rating higher 
than 10 percent; however, in an order of January 2001, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated that decision and remanded it to the Board for 
readjudication.  

In a legal brief submitted to the CAVC, the veteran's 
attorney argued for a total disability rating for 
compensation purposes based on individual unemployability.  
See appellant's brief p. 23.  This claim is referred to the 
RO for appropriate action.  


REMAND

In June 2002, the Board undertook development of the claim 
pursuant to a new regulation that authorized the Board to 
develop evidence; however, in May 2003, that regulation 
authorizing the Board to develop evidence or to cure a 
procedural defect was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  The claims file now 
contains evidence developed by the Board pursuant to the 
invalidated regulation.  Thus, this case must be remanded to 
the RO to cure this procedural defect and to insure due 
process.  Moreover, the Board has determined that an addendum 
medical opinion is necessary prior to adjudication.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please return the claims file to the 
examiner who conducted the October 3, 
2002, PTSD examination.  If that examiner 
is not available, a qualified substitute 
may be used.  Have the examiner address 
the following two questions:

(a) Which, if any, current Axis I 
diagnosis or diagnoses represent(s) 
progression or complication of PTSD, 
correction of an error in the prior PTSD 
diagnosis, or development of a new and 
unrelated condition?  Please provide a 
rationale for your answer to assist the 
Board in ascertaining which symptom or 
symptoms should receive consideration in 
the disability rating assigned.  

(b) With respect to the Global Assessment 
of Functioning (GAF) score assigned, 
please explain the impact that the 
veteran's PTSD and related mental 
disorders have on his social and 
occupational impairment.  

2.  Following the above actions, the RO 
should review the evidence for 
sufficiency and take any corrective 
action deemed necessary.  

3.  The RO should then review all 
additional evidence received since the 
most recent supplemental statement of the 
case (SSOC) and readjudicate the claim 
for a higher initial rating for PTSD.  If 
all the desired benefits are not granted, 
an appropriate SSOC should be furnished 
to the veteran and his attorney.  They 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




